         Case 2:21-cv-00407-SM-KWR Document 20 Filed 05/12/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

RAYNE UPTON, individually and                  *       CIVIL ACTION
on behalf of her minor daughter, G.H.          *
                                               *       NO. 21-407
versus                                         *
                                               *       SECTION “E”
RODNEY VICKNAIR, ET AL.                        *       JUDGE MORGAN
                                               *
                                               *       MAGISTRATE DIVISION “4”
                                               *       MAGISTRATE JUDGE ROBY
                                               *
*************************

                    EX PARTE MOTION FOR EXTENSION OF TIME

         NOW COMES Defendant, Rodney Vicknair, and upon representing to this Honorable Court

that he was received the Complaint herein and filed a Waiver of Service of the Summons (Record

Document 14) on March 31, 2021 with a due date of May 3, 2021, and upon further certifying

pursuant to Local Rule 7.8 that there has been no previous extension of time to plead and that

Complainant has not filed into the record an objection to an extension of time, HEREBY MOVES

this Honorable Court for a 21 day extension of time within which to plead or otherwise respond to

the Complaint herein.

                                            Respectfully submitted:

                                            /s/ C. Theodore Alpaugh, III
                                            C. THEODORE ALPAUGH, III, T.A. (#02430)
                                            CLAUDE A. SCHLESINGER (#15042)
                                            GUSTE, BARNETT, SCHLESINGER & ALPAUGH, L.L.P.
                                            639 Loyola Avenue, Suite 2130
                                            New Orleans, Louisiana 70113-7103
                                            Telephone:     (504) 529-4141
                                            Facsimile:     (504) 561-0326
                                            Email:         cta@gustebarnett.com

                                            Attorneys for Defendant,
                                            RODNEY VICKNAIR
           Case 2:21-cv-00407-SM-KWR Document 20 Filed 05/12/21 Page 2 of 2




                                                      CERTIFICATE OF SERVICE

            I do hereby certify that on this 12th day of May, 2021 I electronically filed the foregoing with

the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to all

counsel of record.

                                                                           /s/ C. Theodore Alpaugh, III
                                                                           C. THEODORE ALPAUGH, III, T.A. (#02430)
                                                                           CLAUDE A. SCHLESINGER (#15042)
                                                                           GUSTE, BARNETT, SCHLESINGER & ALPAUGH, L.L.P.
                                                                           639 Loyola Avenue, Suite 2130
                                                                           New Orleans, Louisiana 70113-7103
                                                                           Telephone:     (504) 529-4141
                                                                           Facsimile:     (504) 561-0326
                                                                           Email:         cta@gustebarnett.com

                                                                           Attorneys for Defendant,
                                                                           RODNEY VICKNAIR




C:\Users\ctalpaugh\GBSA, L.L.P\CTAData - Documents\CTA CORP CLIENTS\FOP.Vicknair, Rodney\MTN.extension.CTA.05122021.wpd




                                                                               -2-
